Name: Commission Regulation (EEC) No 1092/89 of 27 April 1989 specifying the extent to which applications lodged in April 1989 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/8 Official Journal of the European Communities 28 . 4. 89 COMMISSION REGULATION (EEC) No 1092/89 of 27 April 1989 specifying the extent to which applications lodged in April 1989 for import licences in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regula ­ tion (EEC) No 571 /89 (2), and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EEC) No 742/89 (3) fixed the quantity of young male bovine animals which may be imported on special terms during the first and second quarters of 1989 ; whereas, having regard to the applications for import licences lodged by each of the categories of applicants referred to in that Regulation, such licences should be issued as provided below, (aa) by agricultural producers or their organiza ­ tions, shall be reduced by 96,584 % ; (bb) by other applicants, shall be reduced by 97,920 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organiza ­ tions, shall be reduced by 95,684 % ; (bb) by other applicants, shall be reduced by 99,042 % . 2. The quantities requested in Greece : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organiza ­ tions, shall be reduced by 66,846 % ; (bb) by other applicants, shall be reduced by 34,722 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organiza ­ tions, shall be reduced by 77,801 % ; (bb) by other applicants, shall be reduced by 81,056 % . 3 . The quantities requested in the other Member States shall be reduced by 99,662 % . Article 2 This Regulation shall enter into force on 28 April 1989. HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fat ­ tening in respect of which applications were lodged between 1 and 10 April 1989 shall be issued as follows : 1 . The quantities requested in Italy : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 148, 28 . 6. 1968, p. 24. (A OJ No L 61 , 4. 3 . 1989, p . 43. (3) OJ No L 80, 23. 3 . 1989, p . 35.